 
Exhibit 10.22


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS *. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


PATENT AND TECHNOLOGY LICENSE AGREEMENT


This twenty-seven (27) page AGREEMENT ("AGREEMENT") is made on this 10th day of
January 2006, by and between THE BOARD OF REGENTS ("BOARD") of THE UNIVERSITY OF
TEXAS SYSTEM ("SYSTEM"), an agency of the State of Texas, whose address is 201
West 7th Street, Austin, Texas 78701, on behalf of THE UNIVERSITY OF TEXAS M. D.
ANDERSON CANCER CENTER ("UTMDACC"), a component institution of SYSTEM, and
CALLISTO PHARMACEUTICALS, INC., a Delaware corporation having a principal place
of business located at 420 Lexington Avenue, Suite 1609, New York, New York
10170 (“LICENSEE”).
 
TABLE OF CONTENTS
 
RECITALS
Page 2
   
I. EFFECTIVE DATE
Page 2
   
II. DEFINITIONS
Page 2
   
III. LICENSE
Page 4
   
IV. CONSIDERATION, PAYMENTS AND REPORTS
Page 6
   
V. SPONSORED RESEARCH
Page 12
   
VI. PATENTS AND INVENTIONS
Page 12
   
VII. INFRINGEMENT BY THIRD PARTIES
Page 13
   
VIII. PATENT MARKING
Page 14
   
IX. INDEMNIFICATION AND INSURANCE
Page 14
   
X. USE OF BOARD AND UTMDACC'S NAME
Page 16
   
XI. CONFIDENTIAL INFORMATION AND PUBLICATION
Page 16
   
XII. ASSIGNMENT
Page 18
   
XIII. TERM AND TERMINATION
Page 18

 
1

--------------------------------------------------------------------------------


 
XIV. WARRANTY: SUPERIOR-RIGHTS
Page 21
   
XV. GENERAL
Page 23
   
SIGNATURES
Page 26

 
RECITALS
 
A.
BOARD owns certain PATENT RIGHTS and TECHNOLOGY RIGHTS related to LICENSED
SUBJECT MATTER developed at UTMDACC.

   

B.
BOARD, through UTMDACC, desires to have the LICENSED SUBJECT MATTER developed in
the LICENSED FIELD and used for the benefit of LICENSEE, BOARD, SYSTEM, UTMDACC,
the inventor(s), and the public as outlined in BOARD’s Intellectual Property
Policy.

   

C.
LICENSEE wishes to obtain a license from BOARD to practice LICENSED SUBJECT
MATTER.

 
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties agree as follows:
 
I. EFFECTIVE DATE
 
1.1
This AGREEMENT is effective as of the date written above ("EFFECTIVE DATE").

 
II. DEFINITIONS
 
As used in this AGREEMENT, the following terms have the meanings indicated:
 
2.1
AFFILIATE means any business entity more than fifty percent (50%) owned by
LICENSEE, any business entity which owns more than fifty percent (50%) of
LICENSEE, or any business entity that is more than fifty percent (50%) owned by
a business entity that owns more than fifty percent (50%) of LICENSEE.

   

2.2
LICENSED FIELD means the fields of human therapeutics and animal therapeutics.


 
2

--------------------------------------------------------------------------------


 


2.3
LICENSED PRODUCTS means any product or service sold by LICENSEE comprising
LICENSED SUBJECT MATTER pursuant to this AGREEMENT.

   

2.4
LICENSED SUBJECT MATTER means inventions and discoveries covered by PATENT
RIGHTS or TECHNOLOGY RIGHTS within LICENSED FIELD.

   

2.5
LICENSED TERRITORY means worldwide.

   

2.6
NET SALES means the gross revenues received by LICENSEE from a SALE less sales
discounts actually granted, sales and/or use taxes actually paid, import and/or
export duties actually paid, outbound transportation actually prepaid or
allowed, and amounts actually allowed or credited due to returns (not exceeding
the original billing or invoice amount), all as recorded by LICENSEE in
LICENSEE’s official books and records in accordance with generally accepted
accounting practices and consistent with LICENSEE’s published financial
statements and/or regulatory filings with the United States Securities and
Exchange Commission.

   

2.7
PATENT RIGHTS means BOARD's rights in information or discoveries described in
invention disclosures, or claimed in any patents, and/or patent applications,
whether domestic or foreign, and all divisionals, continuations,
continuations-in-part, reissues, reexaminations or extensions thereof, and any
letters patent that issue thereon as defined in Exhibit I attached hereto.

   

2.8 PHASE II CLINICAL STUDY means: (a) that portion of the drug development and
review process which provides for early controlled clinical studies conducted to
obtain preliminary data on the effectiveness of an investigational new drug for
a particular indication, as more specifically defined by the rules and
regulations of the FDA,

 
3

--------------------------------------------------------------------------------


  

  including 21 C.F.R.§ 312.21 or any future revisions or substitutes therefor;
or (b) a similar clinical study in any national jurisdiction other than the
United States.

   

2.9
PHASE IIb CLINICAL STUDY means that portion of a PHASE II CLINICAL STUDY
involving controlled dose ranging to evaluate the efficacy and safety of an
investigational new drug in the target patient population and to define the
optimal dosing regimen.

   

2.10
SALE or SOLD means the transfer or disposition of a LICENSED PRODUCT for value
to a party other than LICENSEE or AFFILIATE.

   

2.11
TECHNOLOGY RIGHTS means BOARD's rights in any technical information, know-how,
processes, procedures, compositions, devices, methods, formulae, protocols,
techniques, software, designs, drawings or data created by the inventor(s)
listed in Exhibit I at UTMDACC before the EFFECTIVE DATE, which are not claimed
in PATENT RIGHTS but that are necessary for practicing PATENT RIGHTS.

 
III. LICENSE
 

3.1 BOARD, through UTMDACC, hereby grants to LICENSEE a royalty-bearing,
exclusive license under LICENSED SUBJECT MATTER to manufacture, have
manufactured, use, import, offer to sell and/or sell LICENSED PRODUCTS within
LICENSED TERRITORY for use within LICENSED FIELD. This grant is subject to
Sections 14.2 and 14.3 hereinbelow, the payment by LICENSEE to UTMDACC of all
consideration as provided herein, the timely payment of all amounts due under
any related sponsored research agreement between UTMDACC and LICENSEE in effect
during this

   

 
4

--------------------------------------------------------------------------------


 

  AGREEMENT, and is further subject to the following rights retained by BOARD
and UTMDACC to:

 
(a)
Publish the general scientific findings from research related to LICENSED
SUBJECT MATTER, subject to the terms of Article XI-Confidential Information and
Publication; and

 
(b)
Use LICENSED SUBJECT MATTER for research, teaching, patient care, and other
educationally-related, non-commercial purposes.

   

3.2
LICENSEE may extend the license granted herein to any AFFILIATE provided that
the AFFILIATE consents in writing to be bound by this AGREEMENT to the same
extent as LICENSEE. LICENSEE agrees to deliver such contract to UTMDACC within
thirty (30) calendar days following execution thereof.

   

3.3
LICENSEE may grant sublicenses under LICENSED SUBJECT MATTER consistent with the
terms of this AGREEMENT provided that LICENSEE is responsible for its
sublicensees relevant to this AGREEMENT, and for diligently collecting all
amounts due LICENSEE from sublicensees. If a sublicensee pursuant hereto becomes
bankrupt, insolvent or is placed in the hands of a receiver or trustee,
LICENSEE, to the extent allowed under applicable law and in a timely manner,
agrees to use its best reasonable efforts to collect all consideration owed to
LICENSEE and to have the sublicense agreement confirmed or rejected by a court
of proper jurisdiction.

   

3.4
LICENSEE must deliver to UTMDACC a true and correct copy of each sublicense
granted by LICENSEE, and any modification or termination thereof, within thirty
(30) calendar days after execution, modification, or termination.

 
 
5

--------------------------------------------------------------------------------


 


3.5
If this AGREEMENT is terminated pursuant to Article XIII-Term and Termination,
BOARD and UTMDACC agree to accept as successors to LICENSEE, existing
sublicensees in good standing at the date of termination provided that each such
sublicensee consents in writing to be bound by all of the terms and conditions
of this AGREEMENT.

   

3.6
UTMDACC grants LICENSEE an exclusive option to negotiate a worldwide,
royalty-bearing exclusive license to any Improvements created by Dr. Waldemar
Priebe at UTMDACC for two years from the EFFECTIVE DATE. For the purpose of this
Section, “Improvements” means any analogs or derivative compounds based on the
activity or structure of Tyrphostins. Such option shall be exercisable in the
following manner: UTMDACC will promptly notify LICENSEE of any Improvements that
are disclosed to its Office of Technology Commercialization. LICENSEE shall have
three (3) months from such disclosure to notify UTMDACC of its desire to enter
into such a license agreement, and a license agreement shall be negotiated in
good faith within a period not to exceed six (6) months from LICENSEE's
notification to UTMDACC of its desire to enter into a license agreement, or such
period of time as to which the parties shall mutually agree. UTMDACC agrees that
any license negotiated for Improvements will contain appropriate royalty
stacking language which will prevent UTMDACC from receiving a royalty pursuant
to both this AGREEMENT and any negotiated license for the Improvements.

 
6

--------------------------------------------------------------------------------


 
IV. CONSIDERATION, PAYMENTS AND REPORTS
 
4.1
In consideration of rights granted by BOARD to LICENSEE under this AGREEMENT,
LICENSEE agrees to pay UTMDACC the following:

 
(a)
All out-of-pocket expenses incurred by UTMDACC in filing, prosecuting, enforcing
and maintaining PATENT RIGHTS, and all such future expenses incurred by UTMDACC,
for so long as, and in such countries as this AGREEMENT remains in effect.
UTMDACC will invoice LICENSEE within thirty (30) calendar days of the EFFECTIVE
DATE for expenses incurred as of that time and on a quarterly basis thereafter.
The invoiced amounts will be due and payable by LICENSEE within thirty (30)
calendar days of invoice; and

 
(b)
A nonrefundable license documentation fee in the amount of $*. This fee will not
reduce the amount of any other payment provided for in this ARTICLE IV, and is
due and payable within thirty (30) calendar days after the AGREEMENT has been
fully executed by all parties; and

 
(c)
Nonrefundable annual license maintenance fees as follows:

 
(i)
year one - $*, due within thirty (30) days of the first anniversary of the
EFFECTIVE DATE;

 
(ii)
year two - $*, due within thirty (30) days of the second anniversary of the
EFFECTIVE DATE;

 
(iii)
year three - $*, due within thirty (30) days of the third anniversary of the
EFFECTIVE DATE;


 
7

--------------------------------------------------------------------------------


 

 
 
 

 
(iv)
year four - $*, due within thirty (30) days of the fourth anniversary of the
EFFECTIVE DATE;

 
(v)
year five - $*, due within thirty (30) days of the fifth anniversary of the
EFFECTIVE DATE; and

 
(vi)
year six and each subsequent year - $*, due within thirty (30) days of the
seventh anniversary of the EFFECTIVE DATE and every anniversary of the EFFECTIVE
DATE thereafter, provided that, upon the first SALE, the annual maintenance fee
for that year and subsequent years will become a guaranteed minimum annual
royalty of $* per year.

These annual maintenance fees will be offset against any payments paid that are
otherwise due pursuant to Section 4.1(d); and

 
(d)
A running royalty as follows:

 
(i)
* percent (*%) of NET SALES up to and including $* in NET SALES; and

(ii) * percent (*%) of NET SALES in excess of $*; and
(e)
Milestone payments as follows due for each LICENSED PRODUCT used as a
therapeutic:

 
(i)
$* due within thirty (30) days of an NDA filing for each LICENSED PRODUCT. As
used herein, “NDA filing” shall mean the filing of a New Drug Application (as
described in 21 C.F.R.§ 314.50 et. seq. or any future revisions or substitutes
therefor) or a similar application seeking


 
 
8

--------------------------------------------------------------------------------


 

    Marketing Approval, as defined below, in the United States or a country
other than the United States;

 
(ii)
$* due within thirty (30) days of Marketing Approval of each LICENSED PRODUCT.
“Marketing Approval” means the approval or authorization required for the
marketing, promotion and sale of LICENSED PRODUCT in a country, such as the
issuance of an approval action on an NDA in the United States, or the issuance
of its equivalent in a country other than the United States; and

 
(iii)
$* due within thirty (30) days of the first SALE of each LICENSED PRODUCT; and

(f)
The following percentage of all consideration (other than (i) research and
development money; (ii) payments received by LICENSEE from a sublicense as a
result of the purchase or sale of debt or equity securities of LICENSEE by such
sublicense; or (iii) monies received for the same milestone events outlined in
Section 4.1(e)) received by LICENSEE from either (i) any sublicensee pursuant to
Sections 3.3 and 3.4 hereinabove, or (ii) any assignee pursuant to Section 12.1
hereinbelow (in consideration for UTMDACC allowing the assignment), including
but not limited to, royalties, up-front payments, marketing, distribution,
franchise, option, license, or documentation fees, bonus, and certain milestone
payments and equity securities not excluded above:

 
(i)
prior to completion of a Phase IIb Clinical Study - * percent (*%); and

 
(ii)
on or after completion of Phase IIb Clinical Study - * percent (*%).


 
9

--------------------------------------------------------------------------------


 
4.2
Unless otherwise provided, all such payments are payable within thirty (30)
calendar days after March 31, June 30, September 30, and December 31 of each
year during the term of this AGREEMENT, at which time LICENSEE will also deliver
to UTMDACC a true and accurate report, giving such particulars of the business
conducted by LICENSEE and its sublicensees, if any exist, during the preceding
three calendar months under this AGREEMENT as necessary for UTMDACC to account
for LICENSEE's payments hereunder. This report will include pertinent data,
including, but not limited to:

 
(a)
the accounting methodologies used to account for and calculate the items
included in the report and any differences in such accounting methodologies used
by LICENSEE since the previous report; and

 
(b)
a list of LICENSED PRODUCTS produced for the three (3) preceding calendar months
categorized by the technology it relates to under PATENT RIGHTS; and

 
(c)
the total quantities of LICENSED PRODUCTS produced by the category listed in
Section 4.2(b); and

 
(d)
the total SALES by the category listed in Section 4.2(b); and

 
(e)
the calculation of NET SALES by the category listed in Section 4.2(b); and

 
(f)
the royalties so computed and due UTMDACC by the category listed in Section
4.2(b) and/or minimum royalties; and

 
(g)
all consideration received from each sublicensee or assignee and payments due
UTMDACC; and

  (h) all other amounts due UTMDACC herein.

 
10

--------------------------------------------------------------------------------


 
Simultaneously with the delivery of each such report, LICENSEE agrees to pay
UTMDACC the amount due, if any, for the period of such report. These reports are
required even if no payments are due.
 
4.3
During the term of this AGREEMENT and for one (1) year thereafter, LICENSEE
agrees to keep complete and accurate records of its and its sublicensees' SALES
and NET SALES in sufficient detail to enable the royalties and other payments
due hereunder to be determined. LICENSEE agrees to permit UTMDACC or its
representatives, at UTMDACC's expense, to periodically examine LICENSEE’s books,
ledgers, and records during regular business hours for the purpose of and to the
extent necessary to verify any report required under this AGREEMENT. If any
amounts due UTMDACC are determined to have been underpaid in an amount equal to
or greater than five percent (5%) of the total amount due during the period so
examined, then LICENSEE will pay the cost of the examination plus accrued
interest at the highest allowable rate.

   

4.4
Within thirty (30) calendar days following each anniversary of the EFFECTIVE
DATE, LICENSEE will deliver to UTMDACC a written progress report as to
LICENSEE's (and any sublicensee’s) efforts and accomplishments during the
preceding year in diligently commercializing LICENSED SUBJECT MATTER in the
LICENSED TERRITORY and LICENSEE's (and sublicensees') commercialization plans
for the upcoming year.

   

4.5
All amounts payable hereunder by LICENSEE will be paid in United States funds
without deductions for taxes, assessments, fees, or charges of any kind. Checks
are to be made payable to The University of Texas M. D. Anderson Cancer Center,
and sent by

 
11

--------------------------------------------------------------------------------


 
United States mail to Box 297402, Houston, Texas 77297, Attention: Manager,
Sponsored Programs or by wire transfer to:
 
BANK ONE TEXAS
910 TRAVIS
HOUSTON, TEXAS 77002
SWIFT: BONEUS44HOU


ABA ROUTING NO: 111000614
ACCOUNT NAME: UNIV. OF TEXAS M. D. ANDERSON CANCER CENTER
ACCOUNT NO: 1586838979
REFERENCE: include title and EFFECTIVE DATE of AGREEMENT and type of payment
(e.g., license documentation fee, milestone payment, royalty [including
applicable patent/application identified by MDA reference number and patent
number or application serial number], or maintenance fee, etc.).


4.6
No payments due or royalty rates owed under this AGREEMENT will be reduced as
the result of co-ownership of LICENSED SUBJECT MATTER by BOARD and another
party, including, but not limited to, LICENSEE.

 
V. SPONSORED RESEARCH
 
5.1
If LICENSEE desires to sponsor research for or related to the LICENSED SUBJECT
MATTER, and particularly where LICENSEE receives payments for sponsored research
pursuant to a sublicense under this AGREEMENT, LICENSEE (a) will notify UTMDACC
in writing of all opportunities to conduct this sponsored research (including
clinical trials, if applicable), (b) solicit research and/or clinical proposals
from UTMDACC for this purpose, and (c) will give good faith consideration to
funding the proposals at UTMDACC.

 
VI. PATENTS AND INVENTIONS
 
6.1
If after consultation with LICENSEE both parties agree that a new patent
application should be filed for LICENSED SUBJECT MATTER, LICENSEE will pay the
cost of

 
12

--------------------------------------------------------------------------------


 
 
searching, preparing, filing, prosecuting and maintaining same. UTMDACC will
keep LICENSEE fully informed on a timely basis of all activity on the filings
related to the LICENSED SUBJECT MATTER and will provide LICENSEE with a copy of
all applications and any documents received or filed during prosecution thereof
for which LICENSEE has paid the cost of filing.  For all applications and
responses to office actions filed during the term of this AGREEMENT, LICENSEE
will timely provide UTMDACC an initial draft and UTMDACC will review, finalize
and file such documents. If LICENSEE notifies UTMDACC that it does not intend to
pay the cost of an application, or if LICENSEE does not respond or make an
effort to agree with UTMDACC on the disposition of rights of the subject
invention, then UTMDACC may file such application at its own expense and
LICENSEE’s rights to such invention under this AGREEMENT shall terminate in
their entirety. The parties agree that they share a common legal interest to get
valid enforceable patents and that LICENSEE will keep all privileged information
received pursuant to this Section confidential.

 
VII. INFRINGEMENT BY THIRD PARTIES
 
7.1
LICENSEE, at its expense, must enforce any patent exclusively licensed hereunder
against infringement by third parties and is entitled to retain recovery from
such enforcement. After reimbursement of LICENSEE’s reasonable legal costs and
expenses related to such recovery, LICENSEE agrees to pay UTMDACC either: (a)
the royalty detailed in Section 4.1(d) for any monetary recovery that is for
sales of LICENSED PRODUCTS lost due to the infringement and fifty percent (50%)
of punitive damages for willful infringement; or (b) fifty percent (50%) of
reasonable royalties awarded and


 
13

--------------------------------------------------------------------------------


 

  punitive damages for willful infringement in any recovery in which the award
is for reasonable royalties. LICENSEE must notify UTMDACC in writing of any
potential infringement within thirty (30) calendar days of knowledge thereof. If
LICENSEE decides not to pursue an infringement enforcement action within six
month of knowledge of such infringement, LICENSEE will notify UTMDACC and then
BOARD or UTMDACC may, at its discretion, after considering the commercially
reasonable bases for LICENSEE’s decision not to pursue such infringement
enforcement action, pursue the enforcement of any patent licensed hereunder on
behalf of itself and LICENSEE. In such case, the parties will discuss in good
faith the appropriate settlement of such case and/or the appropriate
distribution of any recovery from such action, which shall depend on LICENSEE’s
involvement and effect of the LICENSEE’s ability to commercialize the LICENSED
SUBJECT MATTER.

   

7.2
In any suit or dispute involving an infringer, the parties agree to cooperate
fully with each other. At the request and expense of the party bringing suit,
the other party will permit access during regular business hours, to all
relevant personnel, records, papers, information, samples, specimens, and the
like in its possession.

 
VIII. PATENT MARKING
 
8.1
LICENSEE agrees that all packaging containing individual LICENSED PRODUCT(S),
documentation therefor, and when possible for actual LICENSED PRODUCT(S) sold by
LICENSEE, AFFILIATES, and/or sublicensees of LICENSEE will be permanently and
legibly marked with the number of any applicable patent(s) licensed hereunder in
accordance with each country's patent laws, including Title 35, United States
Code.

 
14

--------------------------------------------------------------------------------


 
IX. INDEMNIFICATION AND INSURANCE
 
9.1
LICENSEE agrees to hold harmless and indemnify BOARD, SYSTEM, UTMDACC, its
Regents, officers, employees, students and agents from and against any claims,
demands, or causes of action whatsoever, costs of suit and reasonable attorney’s
fees, including without limitation, those costs arising on account of any injury
or death of persons or damage to property caused by, or arising out of, or
resulting from, the exercise or practice of the rights granted hereunder by
LICENSEE, its officers, its AFFILIATES or their officers, employees, agents or
representatives. 

   

9.2
In no event shall BOARD, SYSTEM or UTMDACC be liable for any indirect, special,
consequential or punitive damages (including, without limitation, damages for
loss of profits or expected savings or other economic losses, or for injury to
persons or property) arising out of, or in connection with, this AGREEMENT or
its subject matter, regardless of whether BOARD, SYSTEM or UTMDACC knows or
should know of the possibility of such damages.

   

9.3
Beginning at the time when any LICENSED SUBJECT MATTER is being distributed or
sold (including for the purpose of obtaining regulatory approvals) by LICENSEE
or by a sublicensee, LICENSEE shall, at its sole cost and expense, procure and
maintain commercial general liability insurance in amounts not less than
$2,000,000 per incident and $2,000,000 annual aggregate, and LICENSEE shall use
reasonable efforts to have the BOARD, SYSTEM, UTMDACC, its Regents, officers,
employees, students and agents named as additional insureds. Such commercial
general liability insurance shall provide: (i) product liability coverage; (ii)
broad form contractual liability coverage for


 
15

--------------------------------------------------------------------------------


 

  LICENSEE's indemnification under this AGREEMENT; and (iii) coverage for
litigation costs. The minimum amounts of insurance coverage required herein
shall not be construed to create a limit of LICENSEE's liability with respect to
its indemnification under this AGREEMENT.

   

9.4
LICENSEE shall provide UTMDACC with written evidence of such insurance within
thirty (30) days of its procurement. Additionally, LICENSEE shall provide
UTMDACC with written notice of at least fifteen (15) days prior to the
cancellation, non-renewal or material change in such insurance.

   

9.5
LICENSEE shall maintain such commercial general liability insurance beyond the
expiration or termination of this AGREEMENT during: (i) the period that any
LICENSED SUBJECT MATTER developed pursuant to this AGREEMENT is being
commercially distributed or sold by LICENSEE or by a sublicensee or agent of
LICENSEE; and (ii) the five (5) year period immediately after such period.


 
X. USE OF BOARD AND UTMDACC'S NAME 
 
10.1
LICENSEE will not use the name of (or the name of any employee of) UTMDACC,
SYSTEM or BOARD in any advertising, promotional or sales literature, on its Web
site, or for the purpose of raising capital without the advance express written
consent of BOARD secured through:

 
The University of Texas
M. D. Anderson Cancer Center, Legal Services
P.O. Box 301439, Unit 0537
Houston, TX 77230-1439
ATTENTION: Natalie Wright
Email: nwright@mdanderson.org
 
16

--------------------------------------------------------------------------------


 


Notwithstanding the above, LICENSEE may use the name of (or name of employee of)
UTMDACC, SYSTEM or BOARD in routine business correspondence, or as needed in
appropriate regulatory submissions without express written consent.
 
XI. CONFIDENTIAL INFORMATION AND PUBLICATION
 
11.1
UTMDACC and LICENSEE each agree that all information contained in documents
marked "confidential" and forwarded to one by the other (i) are to be received
in strict confidence, (ii) are to be used only for the purposes of this
AGREEMENT, and (iii) will not be disclosed by the recipient party (except as
required by law or court order), its agents or employees without the prior
written consent of the other party, except to the extent that the recipient
party can establish by competent written proof that such information:

 
(a)
was in the public domain at the time of disclosure; or

 
(b)
later became part of the public domain through no act or omission of the
recipient party, its employees, agents, successors or assigns; or

 
(c)
was lawfully disclosed to the recipient party by a third party having the right
to disclose it; or

 
(d)
was already known by the recipient party at the time of disclosure; or

 
(e)
was independently developed by the recipient party without use of the other
party’s confidential information; or

 
(f)
is required by law or regulation to be disclosed.


 
11.2
Each party’s obligation of confidence hereunder will be fulfilled by using at
least the same degree of care with the other party's confidential information as
it uses to protect its


 
17

--------------------------------------------------------------------------------


 

  own confidential information, but always at least a reasonable degree of care.
This obligation will exist while this AGREEMENT is in force and for a period of
three (3) years thereafter.

   

11.3
UTMDACC reserves the right to publish the general scientific findings from
research related to LICENSED SUBJECT MATTER, with due regard to the protection
of LICENSEE’s confidential information. UTMDACC will submit the manuscript of
any proposed publication to LICENSEE at least thirty (30) calendar days before
publication, and LICENSEE shall have the right to review and comment upon the
publication in order to protect LICENSEE’s confidential information. Upon
LICENSEE’s request, publication may be delayed up to sixty (60) additional
calendar days to enable LICENSEE to secure adequate intellectual property
protection of LICENSEE’s confidential information that would otherwise be
affected by the publication.

 
XII. ASSIGNMENT
 
12.1
Except in connection with the sale of all of LICENSEE's assets to a third party,
this AGREEMENT may not be assigned by LICENSEE without the prior written consent
of UTMDACC, which will not be unreasonably withheld.

 
XIII. TERM AND TERMINATION
 
13.1
Subject to Sections 13.3, 13.4 hereinbelow, the term of this AGREEMENT is from
the EFFECTIVE DATE to the full end of the term or terms for which PATENT RIGHTS
have not expired.

   

13.2
Any time after two (2) years from the EFFECTIVE DATE, BOARD or UTMDACC have the
right to terminate this license in any national political jurisdiction within
the

 
18

--------------------------------------------------------------------------------


 

  LICENSED TERRITORY if LICENSEE, within ninety (90) calendar days after
receiving written notice from UTMDACC of the intended termination, fails to
provide written evidence satisfactory to UTMDACC that LICENSEE or its
sublicensee(s) has commercialized or is actively and effectively attempting to
commercialize a licensed invention in such jurisdiction(s). The following
definitions apply to Section 13.2: (a) "commercialize" means having SALES in
such jurisdiction; (b) "active attempts to commercialize" means having an
effective, ongoing and active research, development, manufacturing, marketing or
sales program as appropriate, directed toward obtaining regulatory approval,
and/or production and/or SALES in any jurisdiction, and has provided plans
acceptable to UTMDACC, in its sole discretion, to commercialize licensed
inventions in the jurisdiction(s) that UTMDACC intends to terminate.

   

13.3
Subject to any rights herein which survive termination, this AGREEMENT will
earlier terminate in its entirety:

 
(a)
automatically, if LICENSEE becomes bankrupt or insolvent and/or if the business
of LICENSEE shall be placed in the hands of a receiver, assignee, or trustee,
whether by voluntary act of LICENSEE or otherwise; or



 
(b)
upon thirty (30) calendar days written notice from UTMDACC, if LICENSEE breaches
or defaults on the payment or report obligations of ARTICLE IV, or use of name
obligations of ARTICLE X, unless, before the end of the such thirty
(30)-calendar day notice period, LICENSEE has cured the default or breach to
UTMDACC’s satisfaction, and so notifies UTMDACC, stating the manner of the cure;
or


 
 
19

--------------------------------------------------------------------------------


 

 
(c)
upon ninety (90) calendar days written notice from UTMDACC if LICENSEE breaches
or defaults on any other obligation under this AGREEMENT, unless, before the end
of the such ninety (90) calendar-day notice period, LICENSEE has cured the
default or breach to UTMDACC’s satisfaction and so notifies UTMDACC, stating the
manner of the cure; or

 
(d)
at any time by mutual written agreement between LICENSEE and UTMDACC upon one
hundred eighty (180) calendar days written notice to all parties and subject to
any terms herein which survive termination; or

 
(e)
if Section 13.2 is invoked; or

 
(f)
if LICENSEE has defaulted or been late on its payment obligations pursuant to
the terms of this AGREEMENT on any two (2) occasions in a twelve (12) month
period.

 

13.4   Upon termination of this AGREEMENT:

 
(a)
nothing herein will be construed to release either party of any obligation
maturing prior to the effective date of the termination; and

 
(b)
LICENSEE covenants and agrees to be bound by the provisions of Articles IX
(Indemnification and Insurance), X (Use of Board and UTMDACC’s Name) and XI
(Confidential Information and Publication) of this AGREEMENT; and

 
(c)
LICENSEE may, after the effective date of the termination, sell all LICENSED
PRODUCTS and parts therefor that it has on hand at the date of termination, if
LICENSEE pays the earned royalty thereon and any other amounts due pursuant to
Article IV of this AGREEMENT; and


 
20

--------------------------------------------------------------------------------


 

 
(d)
Subject to Section 13.4(c), LICENSEE agrees to cease and desist any use and all
SALE of the LICENSED SUBJECT MATTER and LICENSED PRODUCTS upon termination of
this AGREEMENT; and

 
(e)
LICENSEE grants to BOARD and UTMDACC a nonexclusive royalty bearing license with
the right to sublicense others with respect to improvements made by LICENSEE
(including improvements licensed by LICENSEE from third parties) in the LICENSED
SUBJECT MATTER. LICENSEE and UTMDACC agree to negotiate in good faith the
royalty rate for the nonexclusive license. BOARD's and UTMDACC’s right to
sublicense others hereunder is solely for the purpose of permitting others to
develop and commercialize the entire technology package.

 
XIV. WARRANTY: SUPERIOR-RIGHTS
 
14.1
Except for the rights, if any, of the Government of the United States of America
as set forth below and except as set forth in Section 14.5, BOARD represents and
warrants its belief that (a) it is the owner of the entire right, title, and
interest in and to LICENSED SUBJECT MATTER, (b) it has the sole right to grant
licenses thereunder, and (c) it has not knowingly granted licenses thereunder to
any other entity that would restrict rights granted hereunder except as stated
herein.

   

14.2
LICENSEE understands that the LICENSED SUBJECT MATTER may have been developed
under a funding agreement with the Government of the United States of America
and, if so, that the Government may have certain rights relative thereto. This
AGREEMENT is explicitly made subject to the Government's rights under any such
agreement and any applicable law or regulation, including P.L. 96-517 as amended
by

 
21

--------------------------------------------------------------------------------



 

  P.L. 98-620. To the extent that there is a conflict between any such
agreement, applicable law or regulation and this AGREEMENT, the terms of such
Government agreement, applicable law or regulation shall prevail. LICENSEE
agrees that LICENSED PRODUCTS used or SOLD in the United States will be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from the GOVERNMENT.

   

14.3
LICENSEE understands and agrees that BOARD and UTMDACC, by this AGREEMENT, make
no representation as to the operability or fitness for any use, safety,
efficacy, approvability by regulatory authorities, time and cost of development,
patentability, and/or breadth of the LICENSED SUBJECT MATTER. BOARD and UTMDACC,
by this AGREEMENT, also make no representation as to whether any patent covered
by PATENT RIGHTS is valid or as to whether there are any patents now held, or
which will be held, by others or by BOARD or UTMDACC in the LICENSED FIELD, nor
does BOARD and UTMDACC make any representation that the inventions contained in
PATENT RIGHTS do not infringe any other patents now held or that will be held by
others or by BOARD.

   

14.4 LICENSEE, by execution hereof, acknowledges, covenants and agrees that
LICENSEE has not been induced in any way by BOARD, SYSTEM, UTMDACC or employees
thereof to enter into this AGREEMENT, and further warrants and represents that
(a) LICENSEE has conducted sufficient due diligence with respect to all items
and issues pertaining to this AGREEMENT; and (b) LICENSEE has adequate knowledge
and

 
22

--------------------------------------------------------------------------------


 

  expertise, or has used knowledgeable and expert consultants, to adequately
conduct such due diligence, and agrees to accept all risks inherent herein.

   

14.5
LICENSEE understands and acknowledges that Dr. Bogdan Lesyng, of Warsaw, Poland,
has asserted that he is a co-inventor on the patent applications under PATENT
RIGHTS. If appropriate, UTMDACC will add Dr. Lesyng as an inventor to such
applications. UTMDACC will consult with LICENSEE prior to any decision to add
Dr. Lesyng as an inventor. If the decision is made to add Dr. Lesyng as an
inventor, LICENSEE shall have a sixty (60) day option period to notify UTMDACC
that it desires to take a non-exclusive lincese, in which case the parties will
work together in good faith to promptly terminate this agreement and
contemporaneously enter into a non-exclusive license to the LICENSED SUBJECT
MATTER based on UTMDACC’s standard form and all appropriate consideration (e.g.,
annual license maintenance fees, running royalties, and milestone payments) due
after the effective date of the non-exclusive license will be reduced from this
AGREEMENT by thirty percent (30%).

 
XV. GENERAL
 
15.1
This AGREEMENT constitutes the entire and only agreement between the parties for
LICENSED SUBJECT MATTER, and all other prior negotiations, representations,
agreements and understandings are superseded hereby. No agreements altering or
supplementing the terms hereof will be made except by a written document signed
by both parties.

   

15.2
Any notice required by this AGREEMENT must be given by prepaid, first class,
certified mail, return receipt requested, and addressed in the case of UTMDACC
to:

 
23

--------------------------------------------------------------------------------


 
The University of Texas M. D. Anderson Cancer Center
Office of Technology Commercialization
7515 S. Main, Suite 490, Unit 0510
Houston, Texas 77030
ATTENTION: William J. Doty


with copy to BOARD:
BOARD OF REGENTS
The University of Texas System
201 West Seventh Street
Austin, Texas 78701
ATTENTION: Office of General Counsel


or in the case of LICENSEE to:


Callisto Pharmaceuticals, Inc.
420 Lexington Avenue, Suite 1609
New York, New York 10170
ATTENTION: Gary S. Jacob, Ph.D., CEO


or other addresses as may be given from time to time under the terms of this
notice provision.
 
15.3
LICENSEE must comply with all applicable federal, state and local laws and
regulations in connection with its activities pursuant to this AGREEMENT.

   

15.4 
This AGREEMENT will be construed and enforced in accordance with the laws of the
United States of America and of the State of Texas, without regard to its
conflict of law provisions. The Texas State Courts of Harris County, Texas (or,
if there is exclusive federal jurisdiction, the United States District Court for
the Southern District of Texas) shall have exclusive jurisdiction and venue over
any dispute arising out of this AGREEMENT, and LICENSEE consents to the
jurisdiction of such courts; however, nothing herein shall be deemed as a waiver
by BOARD, SYSTEM or UTMDACC of its sovereign immunity.

   

 
24

--------------------------------------------------------------------------------


 
15.5
Any dispute or controversy arising out of or relating to this AGREEMENT, its
construction or its actual or alleged breach will be decided by mediation. If
the mediation does not result in a resolution of such dispute or controversy, it
will be finally decided by an appropriate method of alternate dispute
resolution, including without limitation, arbitration, conducted in the city of
Houston, Harris County, Texas, in accordance with the applicable, then-current
procedures of the American Arbitration Association. The arbitration panel will
include members knowledgeable in the evaluation of the LICENSED SUBJECT MATTER.
Judgment upon the award rendered may be entered in the highest court or forum
having jurisdiction, state or federal. The provisions of this Section 15.5 will
not apply to decisions on the validity of patent claims or to any dispute or
controversy as to which any treaty or law prohibits such arbitration. The
decision of the arbitration must be sanctioned by a court of law having
jurisdiction to be binding upon and enforceable by the parties.

   

15.6 Failure of BOARD or UTMDACC to enforce a right under this AGREEMENT will
not act as a waiver of right or the ability to later assert that right relative
to the particular situation involved.

   

15.7 Headings included herein are for convenience only and will not be used to
construe this AGREEMENT.

   

15.8 If any part of this AGREEMENT is for any reason found to be unenforceable,
all other parts nevertheless will remain enforceable.

 
25

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this AGREEMENT.
 
BOARD OF REGENTS OF THE
UNIVERSITY OF TEXAS SYSTEM
   
CALLISTO PHARMACEUTICALS, INC.
        /s/ John Mendelsohn     /s/ Gary S. Jacob

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

John Mendelsohn, M.D.
President
The University of Texas
M. D. Anderson Cancer Center
Date: 1/10/06
   
Gary S. Jacob, Ph.D.
Chief Executive Officer
 
 
Date:12/7/05

 
THE UNIVERSITY OF TEXAS
M. D. ANDERSON CANCER CENTER
          /s/ Leon Leach    

--------------------------------------------------------------------------------

   
Leon Leach
Executive Vice President
The University of Texas
M. D. Anderson Cancer Center
Date: 1/6/06
   

 

Approved as to Content:           /s/ Christopher C. Capelli    

--------------------------------------------------------------------------------

   
Christopher C. Capelli, M.D.
Vice President, Technology Transfer
M. D. Anderson Cancer Center
Date: 12/15/05
   

 
26

--------------------------------------------------------------------------------


 
EXHIBIT I
 
MDA03-123 “Novel Mechanistically Altered Tyrphostins with Potent Antitumor
Activity,” UTSC832US; Inventors: Waldemar Priebe, Ph.D., Nicholas J. Donato,
Ph.D., Moshe Talpaz, Ph.D., Alexander Levitzki, Ph.D., Isabela Fokt, Ph.D.,
Slawomir P. Szymanski, Ph.D;


U.S. Provisional Application No. 60/528,877, filed December 11, 2003 entitled
“Compounds for Treatment of Cell Proliferative Diseases”;


U.S. Patent Application No. 11/010,834, filed December 13, 2004, entitled
“Compounds for Treatment of Cell Proliferative Diseases”;


PCT/US2004/04712, filed December 13, 2004, entitled “Compounds for Treatment of
Cell Proliferative Diseases.”
 
27

--------------------------------------------------------------------------------

 